 

[ex10-2_001.jpg]



 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) is entered into at Albany, New York, as
of ______________________, 2017, between Premier Packaging Corporation, a New
York corporation, with its chief executive office located at 6 Framark Drive,
Victor, New York 14564 (the “Borrower”) and Citizens Bank, N.A., a national
banking association, with an address of 833 Broadway, Albany, New York 12207
(the “Bank”).

 

FOR VALUE RECEIVED, and in consideration of the granting by the Bank of
financial accommodations to or for the benefit of the Borrower, including
without limitation respecting the Obligations (as hereinafter defined), the
Borrower represents to and agrees with the Bank, as of the date hereof and as of
the date of each loan, credit and/or other financial accommodation, as follows:

 

1. THE LOAN

 

1.1       Loan. The Bank agrees, subject to the terms and conditions set forth
herein, to establish an equipment acquisition line of credit (the “Equipment
Line”) for the Borrower pursuant to which the Bank agrees to lend to the
Borrower upon the Borrower’s request up to One Million, Two Hundred Thousand
Dollars and Zero Cents ($1,200,000.00) (the “Line Loan Amount”), provided there
is no continuing uncured Event of Default (as hereinafter defined) and subject
to the terms and conditions set forth herein, for the purpose of enabling the
Borrower to purchase equipment (the “Purchased Equipment”) for use in the
Borrower’s current line of business. The Equipment Line shall be evidenced by
that certain Term Note Non-Revolving Line of Credit, of even date herewith (the
“Equipment Note”), by Premier Packaging Corporation in favor of the Bank in the
face amount of the Line Loan Amount. Each advance shall be limited to a maximum
of 100% of the Hard Costs (as hereinafter defined) of the applicable item of
Purchased Equipment. Hard Costs shall mean the invoice price of such Purchased
Equipment less delivery and installation costs and taxes. Each request for
financing will be reviewed by the Bank along with all invoices or other evidence
acceptable to the Bank, indicating the purchase, delivery and acceptance of such
Purchased Equipment and all advances shall be approved by the Bank in its sole
discretion. Advances may be made respecting this line of credit from time to
time from the date of this Agreement up to and including ____________, 2018.
This Agreement, the Equipment Note, and any and all other documents, amendments
or renewals executed and delivered in connection with any of the foregoing are
collectively hereinafter referred to as the “Loan Documents”.

 

1.2       Definitions. The following definitions shall apply:

 

(a)“Bank Affiliate” shall mean any “Affiliate” of the Bank or any lender acting
as a participant under any loan arrangement between the Bank and the
Borrower(s). The term “Affiliate” shall mean with respect to any person, (a) any
person which, directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such person, or
(b) any person who is a director or officer (i) of such person, (ii) of any
subsidiary of such person, or (iii) any person described in clause (a) above.
For purposes of this definition, control of a person shall mean the power,
direct or indirect, (x) to vote 5% or more of the Capital Stock having ordinary
voting power for the election of directors (or comparable equivalent) of such
person, or (y) to direct or cause the direction of the management and policies
of such person whether by contract or otherwise. Control may be by ownership,
contract, or otherwise.

 

 

 

 



  (b) “Code” shall mean the New York Uniform Commercial Code as amended from
time to time.         (c) “Obligation(s)” shall mean, without limitation, all
loans, advances, indebtedness, notes, liabilities, rate swap transactions, basis
swaps, forward rate transactions, commodity swaps, commodity options, equity or
equity index swaps, equity or equity index options, bond options, interest rate
options, foreign exchange transactions, cap transactions, floor transactions,
collar transactions, forward transactions, currency swap transactions,
cross-currency rate swap transactions, currency options (provided, however, that
if and only if the Borrower is not an “eligible contract participant” (as
defined in the Commodity Exchange Act (7 U.S.C. § 1 et seq.) and any applicable
rules, as amended), then to the extent applicable law prohibits such Borrower
from entering into an agreement to secure any obligations in respect of a “swap”
(as defined in the Commodity Exchange Act and any applicable rules, as amended,
and referred to herein as a “Swap”), Obligations shall not include obligations
of the Borrower to Bank under any Swap) and amounts, liquidated or unliquidated,
owing by the Borrower to the Bank or any Bank Affiliate at any time, of each and
every kind, nature and description, whether arising under this Agreement or
otherwise, and whether secured or unsecured, direct or indirect (that is,
whether the same are due directly by the Borrower to the Bank or any Bank
Affiliate; or are due indirectly by the Borrower to the Bank or any Bank
Affiliate as endorser, guarantor or other surety, or as borrower of obligations
due third persons which have been endorsed or assigned to the Bank or any Bank
Affiliate, or otherwise), absolute or contingent, due or to become due, now
existing or hereafter arising or contracted, including, without limitation,
payment when due of all amounts outstanding respecting any of the Loan
Documents. Said term shall also include all interest and other charges
chargeable to the Borrower or due from the Borrower to the Bank or any Bank
Affiliate from time to time and all costs and expenses referred to in this
Agreement.         (d) “Person” or “party” shall mean individuals, partnerships,
corporations, limited liability companies and all other entities.

 

All words and terms used in this Agreement other than those specifically defined
herein shall have the meanings accorded to them in the Code.

 

2. REPRESENTATIONS AND WARRANTIES

 

2.1       Organization and Qualification. Borrower is a duly organized and
validly existing corporation under the laws of the State of its incorporation
with the exact legal name set forth in the first paragraph of this Agreement.
Borrower is in good standing under the laws of said State, has the power to own
its property and conduct its business as now conducted and as currently proposed
to be conducted, and is duly qualified to do business under the laws of each
state where the nature of the business done or property owned requires such
qualification.

 

2.2       Subsidiaries. Borrower has no subsidiaries other than as previously
specifically consented to in writing by the Bank, if any, and the Borrower has
never consolidated, merged or acquired substantially all of the assets of any
other entity or person other than as previously specifically consented to in
writing by the Bank, if any.

 

2.3       Corporate Records. Borrower’s corporate charter, articles or
certificate of organization or incorporation and all amendments thereto have
been duly filed and are in proper order. All outstanding capital stock issued by
the Borrower was and is properly issued and all books and records of the
Borrower, including but not limited to its minute books, bylaws and books of
account, are accurate and up to date and will be so maintained.

 

2.4       Title to Properties; Absence of Liens. Borrower has good and clear
record and marketable title to all of its properties and assets, and all of its
properties and assets are free and clear of all mortgages, liens, pledges,
charges, encumbrances and setoffs, except those mortgages, deeds of trust,
leases of personal property and security interests previously specifically
consented to in writing by the Bank.

 

2

 



 

2.5       Places of Business. Borrower’s chief executive office is correctly
stated in the preamble to this Agreement, and Borrower shall, during the term of
this Agreement, keep the Bank currently and accurately informed in writing of
each of its other places of business, and shall not change the location of such
chief executive office or open or close, move or change any existing or new
place of business without giving the Bank at least thirty (30) days prior
written notice thereof.

 

2.6       Valid Obligations. The execution, delivery and performance of the Loan
Documents have been duly authorized by all necessary corporate action and each
represents a legal, valid and binding obligation of Borrower and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditors’ rights.

 

2.7       Conflicts. There is no provision in Borrower’s organizational or
charter documents, if any, or in any indenture, contract or agreement to which
Borrower is a party which prohibits, limits or restricts the execution, delivery
or performance of the Loan Documents.

 

2.8       Governmental Approvals. The execution, delivery and performance of the
Loan Documents does not require any approval of or filing with any governmental
agency or authority.

 

2.9       Litigation, etc. There are no actions, claims or proceedings pending
or to the knowledge of Borrower threatened against Borrower which might
materially adversely affect the ability of Borrower to conduct its business or
to pay or perform the Obligations.

 

2.10       Taxes. The Borrower has filed all Federal, state and other tax
returns required to be filed (except for such returns for which current and
valid extensions have been filed), and all taxes, assessments and other
governmental charges due from the Borrower have been fully paid. The Borrower
has established on its books reserves adequate for the payment of all Federal,
state and other tax liabilities (if any).

 

2.11       Use of Proceeds. No portion of any loan is to be used for (i) the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal, family
or household purposes.

 

2.12       Environmental. As of the date hereof neither the Borrower nor any of
Borrower’s agents, employees or independent contractors (1) have caused or are
aware of a release or threat of release of Hazardous Materials (as defined
herein) on any of the premises or personal property owned or controlled by
Borrower (“Controlled Property”) or any property abutting Controlled Property
(“Abutting Property”), which could give rise to liability under any
Environmental Law (as defined herein) or any other Federal, state or local law,
rule or regulation; (2) have arranged for the transport of or transported any
Hazardous Materials in a manner as to violate, or result in potential
liabilities under, any Environmental Law; (3) have received any notice, order or
demand from the Environmental Protection Agency or any other Federal, state or
local agency under any Environmental Law; (4) have incurred any liability under
any Environmental Law in connection with the mismanagement, improper disposal or
release of Hazardous Materials; or (5) are aware of any inspection or
investigation of any Controlled Property or Abutting Property by any Federal,
state or local agency for possible violations of any Environmental Law.

 

To the best of Borrower’s knowledge, neither Borrower, nor any prior owner or
tenant of any Controlled Property, committed or omitted any act which caused the
release of Hazardous Materials on such Controlled Property which could give rise
to a lien thereon by any Federal, state or local government. No notice or
statement of claim or lien affecting any Controlled Property has been recorded
or filed in any public records by any Federal, state or local government for
costs, penalties, fines or other charges as to such property. All notices,
permits, licenses or similar authorizations, if any, required to be obtained or
filed in connection with the ownership, operation, or use of the Controlled
Property, including without limitation, the past or present generation,
treatment, storage, disposal or release of any Hazardous Materials into the
environment, have been duly obtained or filed.

 

3

 

  

Borrower agrees to indemnify and hold the Bank and any Bank Affiliate harmless
from all liability, loss, cost, damage and expense, including attorney fees and
costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state
or local government arising from the presence of Hazardous Materials) or from
the presence of Hazardous Materials located on or emanating from any Controlled
Property or Abutting Property whether existing or not existing and whether known
or unknown at the time of the execution hereof and regardless of whether or not
caused by, or within the control of Borrower. Borrower further agrees to
reimburse Bank upon demand for any costs incurred by Bank in connection with the
foregoing. Borrower agrees that its obligations hereunder shall be continuous
and shall survive the repayment of all debts to Bank and shall continue so long
as a valid claim may be lawfully asserted against the Bank.

 

The term “Hazardous Materials” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos- containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.

 

The term “Environmental Law” means any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Materials, relating to liability for or costs of remediation or
prevention of releases of Hazardous Materials or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tanks); the Solid Waste Disposal Act; the Clean
Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe
Drinking Water Act; the Occupational Safety and Health Act; the Federal Water
Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide Act;
the Endangered Species Act; the National Environmental Policy Act; the River and
Harbors Appropriation Act; and the New York Environmental Conservation Law,
Chapter 43-B of the New York Consolidated Laws.

 

3. AFFIRMATIVE COVENANTS

 

3.1       Payments and Performance. Borrower will duly and punctually pay all
Obligations becoming due to the Bank and will duly and punctually perform all
Obligations on its part to be done or performed under this Agreement.

 

3.2       Books and Records; Inspection. Borrower will at all times keep proper
books of account in which full, true and correct entries will be made of its
transactions in accordance with generally accepted accounting principles,
consistently applied and which are, in the opinion of a Certified Public
Accountant acceptable to Bank, adequate to determine fairly the financial
condition and the results of operations of Borrower. Borrower will at all
reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Bank and the Bank’s
representatives and will permit inspection of all of its properties by the Bank
and the Bank’s representatives. Borrower will from time to time furnish the Bank
with such information and statements as the Bank may request in its sole
discretion with respect to the Obligations.

 

4

 

 

3.3       Financial Statements. Borrower will furnish to Bank:

 

  (a) as soon as available to Borrower, but in any event within 45 days after
the close of each quarterly period of its fiscal year, a full and complete
signed copy of financial statements, which shall include a balance sheet of the
Borrower, as at the end of such quarter, and statement of profit and loss of the
Borrower reflecting the results of its operations during such quarter and shall
be prepared by the Borrower and certified by Borrower’s chief financial officer
as to correctness in accordance with generally accepted accounting principles,
consistently applied, subject to year-end adjustments;         (b) as soon as
available to Borrower, but in any event within 120 days after the close of each
fiscal year, a full and complete signed copy of financial statements, prepared
by certified public accountants acceptable to Bank, which shall include a
balance sheet of the Borrower, as at the end of such year, statement of cash
flows and statement of profit and loss of the Borrower reflecting the results of
its operations during such year, bearing the opinion of such certified public
accountants and prepared on a reviewed basis in accordance with generally
accepted accounting principles, consistently applied together with any so-called
management letter;         (c) within 45 days after the close of each fiscal
year, an annual budget report in a form satisfactory to the Bank;         (d)
within 45 days after the close of each quarterly period of its fiscal year, the
Borrower shall provide to the Bank a compliance certificate on the Bank’s
standard form, as provided to the Borrower;         (e) within 120 days after
the close of each fiscal year of Borrower, an inventory report in form
satisfactory to Bank showing a list of the Borrower’s inventory, location of
such inventory and such other information as Bank shall request;         (f)
within 120 days after the close of each annual fiscal period of Borrower, an
Accounts Receivable aging report in form satisfactory to Bank showing the total
amount due from each account debtor, the month in which each Account Receivable
was created, as well as an accounts payable aging report and such other
information as Bank shall request;         (g) from time to time, such financial
data and information about Borrower as Bank may reasonably request; and        
(h) any financial data and information about any guarantors of the Obligations
as Bank may reasonably request.

 

3.4       Conduct of Business. The Borrower will maintain its existence in good
standing and comply with all laws and regulations of the United States and of
any state or states thereof and of any political subdivision thereof, and of any
governmental authority which may be applicable to it or to its business;
provided that this covenant shall not apply to any tax, assessment or charge
which is being contested in good faith and with respect to which reserves have
been established and are being maintained.

 

3.5       Contact with Accountant. The Borrower hereby authorizes the Bank to
directly contact and communicate with any accountant employed by Borrower in
connection with the review and/or maintenance of Borrower’s books and records or
preparation of any financial reports delivered by or at the request of Borrower
to Bank.

 

3.6       Operating and Deposit Accounts. The Borrower shall maintain with the
Bank its primary operating and deposit accounts. At the option of the Bank, all
loan payments and fees will automatically be debited from the Borrower’s primary
operating account and all advances will automatically be credited to the
Borrower’s primary operating account.

 

5

 

 



3.7       Taxes. Borrower will promptly pay all real and personal property
taxes, assessments and charges and all franchise, income, unemployment,
retirement benefits, withholding, sales and other taxes assessed against it or
payable by it before delinquent; provided that this covenant shall not apply to
any tax assessment or charge which is being contested in good faith and with
respect to which reserves have been established and are being maintained.

 

3.8       Maintenance. Borrower will keep and maintain its properties, if any,
in good repair, working order and condition. Borrower will immediately notify
the Bank of any loss or damage to or any occurrence which would adversely affect
the value of any such property.

 

3.9       Insurance. Borrower will maintain in force property and casualty
insurance on any property of the Borrower, if any, against risks customarily
insured against by companies engaged in businesses similar to that of the
Borrower containing such terms and written by such companies as may be
satisfactory to the Bank, such insurance to be payable to the Bank as its
interest may appear in the event of loss and to name the Bank as insured
pursuant to a standard loss payee clause; no loss shall be adjusted thereunder
without the Bank’s approval; and all such policies shall provide that they may
not be canceled without first giving at least Ten (10) days written notice of
cancellation to the Bank. In the event that the Borrower fails to provide
evidence of such insurance, the Bank may, at its option, secure such insurance
and charge the cost thereof to the Borrower. At the option of the Bank, all
insurance proceeds received from any loss or damage to any property shall be
applied either to the replacement or repair thereof or as a payment on account
of the Obligations. From and after the occurrence of an Event of Default, the
Bank is authorized to cancel any insurance maintained hereunder and apply any
returned or unearned premiums, all of which are hereby assigned to the Bank, as
a payment on account of the Obligations.

 

3.10       Notification of Default. Immediately upon becoming aware of the
existence of any condition or event which constitutes an Event of Default, or
any condition or event which would upon notice or lapse of time, or both,
constitute an Event of Default, Borrower shall give Bank written notice thereof
specifying the nature and duration thereof and the action being or proposed to
be taken with respect thereto.

 

3.11       Notification of Material Litigation. Borrower will immediately notify
the Bank in writing of any litigation or of any investigative proceedings of a
governmental agency or authority commenced or threatened against it which would
or might be materially adverse to the financial condition of Borrower or any
guarantor of the Obligations.

 

3.12       Pension Plans. With respect to any pension or benefit plan maintained
by Borrower, or to which Borrower contributes (“Plan”), the benefits under which
are guarantied, in whole or in part, by the Pension Benefit Guaranty Corporation
created by the Employee Retirement Income Security Act of 1974, P.L. 93-406, as
amended (“ERISA”) or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation (“Pension Benefit Guaranty
Corporation”), Borrower will (a) fund each Plan as required by the provisions of
Section 412 of the Internal Revenue Code of 1986, as amended; (b) cause each
Plan to pay all benefits when due; (c) furnish Bank (i) promptly with a copy of
any notice of each Plan’s termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor
or to the Internal Revenue Service, as the case may be, a copy of any request
for waiver from the funding standards or extension of the amortization periods
required by Section 412 of the Internal Revenue Code of 1986, as amended and
(iii) notice of any Reportable Event as such term is defined in ERISA; and (d)
subscribe to any contingent liability insurance provided by the Pension Benefit
Guaranty Corporation to protect against employer liability upon termination of a
guarantied pension plan, if available to Borrower.

 

6

 

 

4. NEGATIVE COVENANTS

 

4.1       Financial Covenants. The Borrower will not at any time or during any
fiscal period (as applicable) fail to be in compliance with any of the financial
covenants in this section.

 

(a)Definitions. The following definitions shall apply to this Section:

 

(i)       “Capital Expenditures” (“CAPEX”) shall mean for any period, all
acquisitions of machinery, equipment, land, leaseholds, buildings, improvements
and all other expenditures considered to be for fixed assets under GAAP,
consistently applied. Where an asset is acquired under a capital lease, the
amount required to be capitalized shall be considered a capital expenditure
during the first year of the lease.

 

(ii)       “Current Maturity of Long-Term Debt” (“CMLTD”) shall mean, for any
period, the current scheduled principal or capital lease payments required to be
paid during the applicable period.

 

(iii)       “Distributions” shall mean all cash dividends to shareholders, and
all cash distributions to shareholders of Subchapter S corporations, to partners
of partnerships, to members of limited liability companies or to beneficiaries
of trusts.

 

(iv)       “Earnings” shall mean earnings as defined under GAAP.

 

(v)       “EBITDA” shall mean, for any period, Earnings from continuing
operations before payment of federal, state and local income taxes, plus
Interest Expense, depreciation and amortization, in each case for such period,
computed and calculated in accordance with GAAP.

 

(vi)       “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States.

 

(vii)       “Indebtedness” shall mean (x) all indebtedness for borrowed money or
for the deferred purchase price of property or services, and all obligations
under leases which are or should be, under GAAP, recorded as capital leases, in
respect of which a person is directly or contingently liable as borrower,
guarantor, endorser or otherwise, or in respect of which a person otherwise
assures a creditor against loss, (y) all obligations for borrowed money or for
the deferred purchase price of property or services secured by (or for which the
holder has an existing right, contingent or otherwise, to be secured by) any
lien upon property (including without limitation accounts receivable and
contract rights) owned by a person, whether or not such person has assumed or
become liable for the payment thereof, and (z) all other liabilities and
obligations which would be classified in accordance with GAAP as liabilities on
a balance sheet or to which reference should be made in footnotes thereto.

 

(viii)       “Intangible Assets” shall mean, as of the date of determination
thereof, assets that in accordance with GAAP are properly classifiable as
intangible assets, including, but not limited to, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.

 

(ix)       “Interest Expense” shall mean, for any period, ordinary, regular,
recurring and continuing expenses for interest on all borrowed money.

 

(x)       “Tangible Net Worth” shall mean, as of the date of determination
thereof, total assets, excluding all Intangible Assets and all obligations owed
from affiliates or any employee, less total liabilities.

 

7

 



 

(xi)       “Unfinanced CAPEX” shall mean, for any period, Capital Expenditures
less new long- term Indebtedness issued during such period to fund the Capital
Expenditures.

 

  b) Maxium Total Liabilities to Tangible Net Worth. Maintain at all times a
maximum Total Liabilities to Tangible Net Worth ratio of 3.0 to 1.0, reported
annually, beginning December 31, 2017, according to GAAP.         c) EBITDA
(after Taxes, Distributions and Unfinanced CAPEX) to Interest Expense plus
CMLTD. The Borrower shall not permit the ratio of its EBITDA, minus taxes paid
in cash(including any tax payments to its affiliates), minus Dividends and
Distributions and Unfinanced CAPEX, minus loans and advances to any related
individuals, partnership, corporation, limited liability company, trust or other
organization or person plus non cash stock based compensations which are
converted to capital, to Interest Expense plus CMLTD, to be less than 1.15 to
1.0, tested annually beginning December 31, 2017.         d) Current Ratio.
Maintain at all times a Current Ratio of 1.25 to 1.0, reported annually,
beginning December 31, 2017.

 

4.2       Limitations on Indebtedness. Borrower shall not issue any evidence of
Indebtedness or create, assume, guarantee, become contingently liable for, or
suffer to exist Indebtedness in addition to Indebtedness to the Bank, except
Indebtedness or liabilities of Borrower, other than for money borrowed, incurred
or arising in the ordinary course of business.

 

4.3       Sale of Interest. There shall not be any sale or transfer of ownership
of any interest in the Borrower without the Bank’s prior written consent.

 

4.4       Loans or Advances. Borrower shall not make any loans or advances to
any individual, partnership, corporation, limited liability company, trust, or
other organization or person, including without limitation its officers and
employees; provided, however, that Borrower may make advances to its employees,
including its officers, with respect to expenses incurred or to be incurred by
such employees in the ordinary course of business which expenses are
reimbursable by Borrower; and provided further, however, that Borrower may
extend credit in the ordinary course of business in accordance with customary
trade practices.

 

4.5       Dividends and Distributions. Borrower shall not, without prior written
consent of the Bank, pay any dividends on or make any distribution on account of
any class of Borrower’s capital stock in cash or in property (other than
additional shares of such stock), or redeem, purchase or otherwise acquire,
directly or indirectly, any of such stock, except, so long as Borrower is not in
default hereunder, distributions not to exceed $100,000.00 during any fiscal
quarter and, if Borrower is a Subchapter S corporation, under the regulations of
the Internal Revenue Service of the United States, distributions to the
Shareholders of Borrower in such amounts as are necessary to pay the tax
liability of such Shareholders due as a result of such Shareholders’ interest in
the Borrower.

 

4.6       Investments. The Borrower shall not make investments in, or advances
to, any individual, partnership, corporation, limited liability company, trust
or other organization or person other than as previously specifically consented
to in writing by the Bank. The Borrower will not purchase or otherwise invest in
or hold securities, nonoperating real estate or other nonoperating assets or
purchase all or substantially all the assets of any entity other than as
previously specifically consented to in writing by the Bank.

 

4.7       Merger. Borrower shall not merge or consolidate or be merged or
consolidated with or into any other entity.

 

8

 

 

4.8       Capital Expenditures. The Borrower shall not, directly or indirectly,
make or commit to make capital expenditures by lease, purchase, or otherwise,
except in the ordinary and usual course of business for the purpose of replacing
machinery, equipment or other personal property which, as a consequence of wear,
duplication or obsolescence, is no longer used or necessary in the Borrower’s
business.

 

4.9       Sale of Assets. Borrower shall not sell, lease or otherwise dispose of
any of its assets, except in the ordinary and usual course of business and
except for the purpose of replacing machinery, equipment or other personal
property which, as a consequence of wear, duplication or obsolescence, is no
longer used or necessary in the Borrower’s business, provided that fair
consideration is received therefor; provided, however, in no event shall the
Borrower sell, lease or otherwise dispose of any equipment purchased with the
proceeds of any loans made by the Bank.

 

4.10       Restriction on Liens. Borrower shall not grant any security interest
in, or mortgage of, any of its properties or assets. Borrower shall not enter
into any agreement with any person other than the Bank that prohibits the
Borrower from granting any security interest in, or mortgage of, any of its
properties or assets.

 

4.11       Other Business. Borrower shall not engage in any business other than
the business in which it is currently engaged or a business reasonably allied
thereto.

 

4.12       Change of Name, etc. Borrower shall not change its legal name or the
State or the type of its organization, without giving the Bank at least 30 days
prior written notice thereof.

 

5. DEFAULT

 

5.1       Default. “Event of Default” shall mean the occurrence of one or more
of any of the following events:

 

  (a) default of any liability, obligation, covenant or undertaking of the
Borrower or any guarantor of the Obligations to the Bank, hereunder or
otherwise, including, without limitation, failure to pay in full and when due
any installment of principal or interest or default of the Borrower or any
guarantor of the Obligations under any other Loan Document or any other
agreement with the Bank;         (b) failure of the Borrower or any guarantor of
the Obligations to maintain aggregate collateral security value satisfactory to
the Bank;         (c) default of any material liability, obligation or
undertaking of the Borrower or any guarantor of the Obligations to any other
party;         (d) if any statement, representation or warranty heretofore, now
or hereafter made by the Borrower or any guarantor of the Obligations in
connection with this Agreement or in any supporting financial statement of the
Borrower or any guarantor of the Obligations shall be determined by the Bank to
have been false or misleading in any material respect when made;         (e) if
the Borrower or any guarantor of the Obligations is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property;         (f)
the death of the Borrower or any guarantor of the Obligations and, if the
Borrower or any guarantor of the Obligations is a partnership or limited
liability company, the death of any partner or member;

 

9

 

 

  (g) the institution by or against the Borrower or any guarantor of the
Obligations of any proceedings under the Bankruptcy Code 11 USC §101 et seq. or
any other law in which the Borrower or any guarantor of the Obligations is
alleged to be insolvent or unable to pay its debts as they mature, or the making
by the Borrower or any guarantor of the Obligations of an assignment for the
benefit of creditors or the granting by the Borrower or any guarantor of the
Obligations of a trust mortgage for the benefit of creditors;         (h) the
service upon the Bank of a writ in which the Bank is named as trustee of the
Borrower or any guarantor of the Obligations;         (i) a judgment or
judgments for the payment of money shall be rendered against the Borrower or any
guarantor of the Obligations, and any such judgment shall remain unsatisfied and
in effect for any period of thirty (30) consecutive days without a stay of
execution;         (j) any levy, lien (including mechanics lien), seizure,
attachment, execution or similar process shall be issued or levied on any of the
property of the Borrower or any guarantor of the Obligations;         (k) the
termination or revocation of any guaranty of the Obligations; or         (l) the
occurrence of such a change in the condition or affairs (financial or otherwise)
of the Borrower or any guarantor of the Obligations, or the occurrence of any
other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or
performance of any obligation of the Borrower or any guarantor of the
Obligations to the Bank has been or may be impaired.

 

5.2       Acceleration. If an Event of Default shall occur, at the election of
the Bank, all Obligations shall become immediately due and payable without
notice or demand, except with respect to Obligations payable on DEMAND, which
shall be due and payable on DEMAND, whether or not an Event of Default has
occurred.

 

5.3       Nonexclusive Remedies. All of the Bank’s rights and remedies not only
under the provisions of this Agreement but also under any other agreement or
transaction shall be cumulative and not alternative or exclusive, and may be
exercised by the Bank at such time or times and in such order of preference as
the Bank in its sole discretion may determine.

 

6. MISCELLANEOUS

 

6.1       Waivers. The Borrower waives notice of intent to accelerate, notice of
acceleration, notice of nonpayment, demand, presentment, protest or notice of
protest of the Obligations, and all other notices, consents to any renewals or
extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.

 

6.2       Waiver of Homestead. To the maximum extent permitted under applicable
law, the Borrower hereby waives and terminates any homestead rights and/or
exemptions respecting any of its property under the provisions of any applicable
homestead laws, including without limitation, Section 5206 of the Civil Practice
Law and Rules of New York.

 

6.3       Deposit Collateral. The Borrower hereby grants to the Bank a
continuing lien and security interest in any and all deposits or other sums at
any time credited by or due from the Bank or any Bank Affiliate to the Borrower
and any cash, securities, instruments or other property of the Borrower in the
possession of the Bank or any Bank Affiliate, whether for safekeeping or
otherwise, or in transit to or from the Bank or any Bank Affiliate (regardless
of the reason the Bank or Bank Affiliate had received the same or whether the
Bank or Bank Affiliate has conditionally released the same) as security for the
full and punctual payment and performance of all of the liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate and such deposits
and other sums may be applied or set off against such liabilities and
obligations of the Borrower to the Bank or any Bank Affiliate at any time,
whether or not such are then due, whether or not demand has been made and
whether or not other collateral is then available to the Bank or any Bank
Affiliate.

 

10

 



 

6.4       Indemnification. The Borrower shall indemnify, defend and hold the
Bank and any Bank Affiliate and their directors, officers, employees, agents and
attorneys (each an “Indemnitee”) harmless of and from any claim brought or
threatened against any Indemnitee by the Borrower, any guarantor or endorser of
the Obligations, or any other person (as well as from reasonable attorneys’ fees
and expenses in connection therewith) on account of the Bank’s relationship with
the Borrower, or any guarantor or endorser of the Obligations (each of which may
be defended, compromised, settled or pursued by the Bank with counsel of the
Bank’s election, but at the expense of the Borrower), except for any claim
arising out of the gross negligence or willful misconduct of the Bank. The
within indemnification shall survive payment of the Obligations, and/or any
termination, release or discharge executed by the Bank in favor of the Borrower.

 

6.5       Costs and Expenses. The Borrower shall pay to the Bank on demand any
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements, court costs, litigation and other expenses) incurred or
paid by the Bank in establishing, maintaining, protecting or enforcing any of
the Bank’s rights or the Obligations, including, without limitation, any and all
such costs and expenses incurred or paid by the Bank in defending the Bank’s
security interest in, title or right to any collateral or in collecting or
attempting to collect or enforcing or attempting to enforce payment of any
Obligation.

 

6.6       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement.

 

6.7       Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

6.8       Complete Agreement. This Agreement and the other Loan Documents
constitute the entire agreement and understanding between and among the parties
hereto relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings among the parties hereto
with respect to such subject matter.

 

6.9       Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and the Bank shall be entitled to rely thereon) until
released in writing by the Bank. The Bank may transfer and assign this Agreement
and deliver it to the assignee, who shall thereupon have all of the rights of
the Bank; and the Bank shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement. The Borrower may not
assign or transfer any of its rights or obligations under this Agreement. Except
as expressly provided herein or in the other Loan Documents, nothing, expressed
or implied, is intended to confer upon any party, other than the parties hereto,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

6.10       Further Assurances. Borrower will from time to time execute and
deliver to Bank such documents, and take or cause to be taken, all such other or
further action, as Bank may request in order to effect and confirm or vest more
securely in Bank all rights contemplated by this Agreement and the other Loan
Documents (including, without limitation, to correct clerical errors) or to
comply with applicable statute or law.

 

11

 

 

6.11       Amendments and Waivers. This Agreement may be amended and Borrower
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if Borrower shall obtain the Bank’s prior
written consent to each such amendment, action or omission to act. No course of
dealing and no delay or omission on the part of Bank in exercising any right
hereunder shall operate as a waiver of such right or any other right and waiver
on any one or more occasions shall not be construed as a bar to or waiver of any
right or remedy of Bank on any future occasion.

 

6.12       Terms of Agreement. This Agreement shall continue in full force and
effect so long as any Obligations or obligation of Borrower to Bank shall be
outstanding, or the Bank shall have any obligation to extend any financial
accommodation hereunder, and is supplementary to each and every other agreement
between Borrower and Bank and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Bank or any of the liabilities,
obligations or undertakings of Borrower under any such agreement, nor shall any
contemporaneous or subsequent agreement between Borrower and the Bank be
construed to limit or otherwise derogate from any of the rights or remedies of
Bank or any of the liabilities, obligations or undertakings of Borrower
hereunder, unless such other agreement specifically refers to this Agreement and
expressly so provides.

 

6.13       Notices. Any notices under or pursuant to this Agreement shall be
deemed duly received and effective if delivered in hand to any officer or agent
of the Borrower or Bank, or if mailed by registered or certified mail, return
receipt requested, addressed to the Borrower or Bank at the address set forth in
this Agreement or as any party may from time to time designate by written notice
to the other party.

 

6.14       Governing Law. This Agreement shall be governed by federal law
applicable to the Bank and, to the extent not preempted by federal law, the laws
of the State of New York.

 

6.15       Reproductions. This Agreement and all documents which have been or
may be hereinafter furnished by Borrower to the Bank may be reproduced by the
Bank by any photographic, photostatic, microfilm, xerographic or similar
process, and any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business).

 

6.16       Jurisdiction and Venue. Borrower irrevocably submits to the
nonexclusive jurisdiction of any Federal or state court sitting in New York,
over any suit, action or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively
do so under applicable law, any objection it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in any such
court and any claim that the same has been brought in an inconvenient forum.
Borrower hereby consents to any and all process which may be served in any such
suit, action or proceeding, (i) by mailing a copy thereof by registered and
certified mail, postage prepaid, return receipt requested, to the Borrower’s
address shown in this Agreement or as notified to the Bank and (ii) by serving
the same upon the Borrower in any other manner otherwise permitted by law, and
agrees that such service shall in every respect be deemed effective service upon
Borrower.

 

12

 



 

6.17       JURY WAIVER. THE BORROWER AND BANK EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS CONTEMPLATED HEREBY
AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREE NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE, OR HAS NOT BEEN, WAIVED. THE BORROWER CERTIFIES THAT NEITHER THE BANK NOR
ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE BANK WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.

 

Executed as of ____________, 2017.

 

  Borrower:   Premier Packaging Corporation         By:       Robert B. Bzdick,
Chief Executive Officer

 

Accepted: Citizens Bank, N.A.         By:     Name: Douglas Dandurand   Title:
Vice President  



 

13

 

 

 

 

